Case 1:16-cv-00052-ENV-RLM Document 99-2 Filed 02/24/20 Page 1 of 5 PageID #: 958




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   WILLIE MILLER,
                          Plaintiff,

                    -against-                  VERDICT SHEET


   P.O. TIMOTHY TERRILLION,                    16-CV-52(ENV)(RLM)

                           Defendant.



         WE,THE JURY,DULY DRAWN AND SWORN TO TRY

   THIS ACTION,IN ACCORDANCE WITH PRINCIPLES OF

   LAW AS CHARGED BY THE COURT,SAY WE FIND OUR

    VERDICT BY ANSWERING THE FOLLOWING QUESTIONS


    SUBMITTED BY THE COURT:




    I.   DID PLAINTIFF PROVE BY A PREPONDERANCE OF


         THE EVIDENCE THAT DEFENDANT FALSELY


         ARRESTED HIM ON AUGUST 22,2015?

                                                                     EXHIBIT
Case 1:16-cv-00052-ENV-RLM Document 99-2 Filed 02/24/20 Page 2 of 5 PageID #: 959




         YES__\/___                             NO

   IF YOU ANSWERED "YES"TO QUESTION I,THEN PLEASE


   PROCEED TO QUESTION II.


   IF YOU ANSWERED"NO"TO QUESTION I, YOUR


   DELIBERATIONS ARE FINISHED. SIGN AND DATE THE


    VERDICT SHEET AND REPORT YOUR VERDICT TO THE


    COURT.




    H.   DID PLAINTIFF PROVE BY A PREPONDERANCE OF


         THE EVIDENCE THAT HE SUFFERED ACTUAL


         COMPENSATORY DAMAGES AS A RESULT OF BEING


         FALSELY ARRESTED?


         YES       v/'                          NO
Case 1:16-cv-00052-ENV-RLM Document 99-2 Filed 02/24/20 Page 3 of 5 PageID #: 960




   IF YOU ANSWERED "YES" TO QUESTION II, STATE THE


   DOLLAR AMOUNT OF ANY ACTUAL COMPENSATORY


   DAMAGES PLAINTIFF HAS PROVED,THEN PLEASE


   PROCEED TO QUESTION HI.


         $ 5co,odo


   IF YOU ANSWERED"NO"TO QUESTION H,STATE A

    DOLLAR AMOUNT OF $1.00 IN NOMINAL DAMAGES,TO BE


    AWARDED TO PLAINTIFF,THEN PLEASE PROCEED TO

    QUESTION HI.


         $


    HI. DID PLAINTIFF PROVE BY A PREPONDERANCE OF


         THE EVIDENCE THAT HE IS ENTITLED TO PUNITIVE


         DAMAGES?
Case 1:16-cv-00052-ENV-RLM Document 99-2 Filed 02/24/20 Page 4 of 5 PageID #: 961




         YES                                    NO




   IF YOU ANSWERED "YES"TO QUESTION III, STATE THE


    AMOUNT OF PUNITIVE DAMAGES,THEN SIGN AND DATE


    THE VERDICT SHEET AND REPORT YOUR VERDICT TO


    THE COURT.


         $


    IF YOU ANSWERED"NO"TO QUESTION HI,YOUR

    DELIBERATIONS ARE FINISHED. SIGN AND DATE THE


    VERDICT SHEET AND REPORT YOUR VERDICT TO THE


    COURT.




    FOREPERSON'S SIGNATURE                                  DATE




                                       4
Case 1:16-cv-00052-ENV-RLM Document 99-2 Filed 02/24/20 Page 5 of 5 PageID #: 962




  DID DETECTIVE TERRILLION REASONABLY BELIEVE,


  EVEN IF MISTAKEN,THAT HE OBSERVED PLAINTIFF ON


  THE HAMMEL HOUSE PROPERTY?




  YES                                      NO




                                                                    EXHIBIT


                                                              !       5^
